DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March, 01, 2022.
Claims 18-20 have been canceled.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-11, although, the prior arts disclose An imager system comprising: a tunable light source; a diffuser; at least one diode. However, none of them teach the at least one diode disposed between the tunable light source and the wafer, the at least one diode configured to detect light emitted by the tunable light source and a controller configured to receive signals from the at least one diode and, responsive to the received signals, adjust current being supplied to the tunable light source via the power supply to balance color intensities of the light or to fairly suggest the invention in the combination as claimed.


Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shio et al (2007/0009010).
Regarding claim 12, Shio discloses a 12. (Currently Amended) A method comprising: emitting light at a wafer via a tunable light source (see fig.4, elements 110, 100, paragraph [0052] and its description); detecting light emitted by the tunable light source (see fig.4, elements 110, 130, paragraph [0051] and its description); detecting light reflected from the wafer (see fig.4, elements 130, 100, paragraph [0059-0061] and its description); and based at least partially on the detected light emitted by the tunable light source and the detected light reflected from the wafer, adjusting light emitted by the tunable light source (see fig.4, elements 130, 100, paragraph [0067] and its description).
Regarding claim 13, Shio further discloses adjusting light emitted by the tunable light source comprising adjusting an intensity of one or more LEDs of the tunable light source (see fig.4, element 110, paragraph [0050-0053] and its description).
Regarding claim 14, Shio further discloses emitting light at a wafer via a tunable light source comprises emitting light at the wafer through a diffuser (see fig.4, elements 110/112, 114/121, paragraph [0051-0053] and its description).
Regarding claim 16, Shio further discloses 16. (Previously Presented) The method of claim 12, wherein detecting light emitted by the tunable light source comprises detecting the light emitted by the tunable light source via a light diode disposed between the tunable light source and the wafer (see fig.4, element 110, 130, paragraph [0050-0053] and its description).

Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/
Primary Examiner, Art Unit 2647